Case 1:19-mc-20496-KMW Document 40 Entered on FLSD Docket 11/20/2019 Page 1 of 16



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                          MIAMI DIVISION

                            CASE NO.: 1:19-mc-20496-WILLIAMS/TORRES

   SECURITIES AND EXCHANGE COMMISSION,

          Applicant,
   v.

   MINTRADE TECHNOLOGIES, LLC,

         Respondent.
   ____________________________________________/

                               RESPONDENT’s MOTION TO STAY

          The Respondent, MINTRADE TECHNOLOGIES, LLC (Respondent or MinTrade) by and

   through the undersigned counsel and pursuant to the Federal Rule of Civil Procedure, hereby

   respectfully submits this Motion to Stay, and in support thereof states as follows:

                                   PRELIMINARY STATEMENT

          As explained below, the SEC has been engaged in two (2) separate proceedings in this

   Court seeking to compel compliance with administrative subpoenas premised upon the same set

   of facts. These two cases include these proceedings and another case referred to hereinafter as the

   Marin Proceedings. In this case, as well as the Marin Proceedings, the Respondent opposes the

   enforcement of the subpoenas at-issue because the Formal Order of Investigation (“FOI”) at-issue

   is invalid and lacks any relevance to the Respondent. In the Marin Proceedings, the trial court

   granted the SEC’s Application. However, the Marin Proceedings, decidedly slightly before this

   Court, are presently on appeal before the Eleventh Circuit Court of Appeals.

          The Respondent here moves this Court to stay these proceedings pending the outcome of

   the Marin Proceedings on appeal.        Respondent respectfully requests this Court stay these
Case 1:19-mc-20496-KMW Document 40 Entered on FLSD Docket 11/20/2019 Page 2 of 16
   Case No.: 1:19-mc-20496-KMW
   Page 2 of 16

   proceedings because all notions of judicial economy favor such a result. This is because, should

   this Court stay these proceedings pending the outcome of that appeal, the ruling in the Marin

   Proceeding on appeal will ultimately resolve Respondent’s opposition here.          In Respondent’s

   view, this will provide the most streamlined and efficient result.

          If this Court does not grant a stay in this case, Respondent here will be forced to protect its

   appellate rights and file a Notice of Appeal, placing ostensibly the identical facts and issues before

   the appellate court, which are already on appeal in the Marin Proceeding. In Respondent’s view,

   this would only create unnecessary litigation.

          If this Court were to grant this stay, pending the outcome of the Marin Proceedings on

   appeal, this will provide a logical and consistent result that will minimize the already extensive

   litigation on these issues by avoiding two appeals on ostensibly the same issues. Assuming the

   appeal is in Marin’s favor, the result here would likely also be in Respondent’s favor. Similarly,

   if the opposite result were to occur, the Respondent’s opposition to the subpoena will ostensibly

   be addressed on appeal via the Marin Proceedings, thus obviating the need for any identical appeal

   here. Respondent simply asks that this Court stay the enforcement of the subpoena at-issue until

   after the Respondent’s opposition to the subpoenas can be ultimately decided.

                                      PROCEDURAL HISTORY

   1.     On February 6, 2019, the SECURITIES AND EXCHANGE COMMISSION (“SEC” or

   Applicant), seeking to enforce a subpoena, filed an Application for an Order to Show Cause and

   an Order Enforcing Administrative Subpoena (the “Application”). [D.E. 1].

   2.     As stated in the Application, this action arises out of a Formal Order of Investigation (the

   “FOI” or “2013 FOI”) issued by the SEC, dated November 25, 2013, entitled In the matter of

   Traders Café, LLC. [D.E. 1-3, Exhibit 2, pp. 1-3]. As stated in the 2013 FOI, the SEC believed
Case 1:19-mc-20496-KMW Document 40 Entered on FLSD Docket 11/20/2019 Page 3 of 16
   Case No.: 1:19-mc-20496-KMW
   Page 3 of 16

   that “information tends to show” that in 2012, an entity known as Traders Café, LLC (“Traders

   Café”) may have engaged in possible violations of the Securities Act. Id.

   3.     The SEC’s Application urges that the Trader’s Café FOI serves as a basis for serving

   subpoenas upon the Respondent by relying upon a series of increasingly vague links between

   Trader’s Café and the Respondent. [D.E. 1, pp. 1-3]. Specifically, the SEC asserts that an entity

   known as Swiss America Securities, Ltd., d/b/a SureTrader (“SureTrader”), and its apparent

   owner, Guy Gentile (“Gentile”) allegedly interacted with Trader’s Café at some point in time. Id.

   The SEC then posits that SureTrader’s alleged owner, Gentile, also has an equity interest in another

   company, Stock USA. Id. The SEC then claims that Nicholas Abadiotakis, MinTrade’s registered

   agent, at some point in time, worked at Stock USA.

   4.     On February 26, 2019, the Respondent filed its Response in Opposition [D.E. 13]. As

   argued by Respondent, raising various arguments including: (i) that the Trader’s Café FOI is not

   valid, (ii) that there is no relevancy or nexus between MinTrade and Trader’s Café, and (iii) that

   the SEC has failed to provide any actual actual evidence to support the existence of any connection

   between Trader’s Café and MinTrade. Id.

   5.     On March 5, 2019, the SEC filed their Reply brief. [D.E. 14].

   6.     On July 8, 2019, the Honorable Magistrate Edwin G. Torres issued his Report and

   Recommendations (“the Magistrate’s Report”), therein recommending that the SEC’s Application

   be granted. [D.E. 33].

   7.     On July 22, 2019, Respondent filed its Objections to the Magistrate’s Report. [D.E. 35].

   Therein, Respondent objected to various factual findings raised in the Magistrate’s Report, and

   argued that the Trader’s Café FOI is not valid and there is no established nexus between that FOI

   and Respondent. [D.E. 35]
Case 1:19-mc-20496-KMW Document 40 Entered on FLSD Docket 11/20/2019 Page 4 of 16
   Case No.: 1:19-mc-20496-KMW
   Page 4 of 16

   8.      On October 8, 2019, this Court entered its Order on the Magistrate’s Report. [D.E. 37].

   Therein, this Court granted the SEC’s Application and adopted the findings in the Magistrate’s

   Report. Id.

   9.      Contemporaneously with this present litigation, the SEC has also initiated separate

   litigation within this District, seeking to enforce additional other subpoenas, directed at an

   individual named Carla Marin (“Marin”). See SEC v. Carla Marin, 19-cv-20493-UU (U. Ungaro)

   (the “Marin Proceeding(s)”).

   10.     Undeniably, the two cases are inextricably linked in their facts, law and procedure. Both

   cases relate to the same Trader’s Café FOI, and both cases relate to essentially the same underlying

   fact pattern. Indeed, the connection between the two cases is largely undisputed insofar as the

   SEC has filed a Notice of Related Matter in this present litigation. [D.E. 3]. Therein, the SEC

   stated: “The Marin Proceeding and the instant action are both subpoena enforcement actions.”

   Further, the SEC stated that: “In both matters, [the SEC] is seeking to enforce subpoenas issued

   pursuant to [the Trader’s Café FOI] . . . in the Commission’s investigation of [SureTrader]. . .” Id.

   11.     In the Marin Proceedings, the SEC again seeks to rely upon the Trader’s Café FOI to

   enforce subpoenas as to Marin. As explained within the SEC’s Application in that case, the SEC

   similarly relies upon a series of vague links between Trader’s Café and Marin. See SEC v. Carla

   Marin, 19-cv-20493-UU (U. Ungaro) [D.E. 1]. Like here, Marin filed a Response in Opposition

   to the SEC’s Application, asserting that the subpoenas as to Marin are unenforceable on

   substantially the same1 grounds raised by Respondent here. See SEC v. Carla Marin, 19-cv-20493-

   UU (J. Ungaro) [D.E. 13].          Specifically, in the Marin Proceeding, Marin opposed the SEC’s



   1
     Admittedly, in the Marin Proceedings, personal jurisdiction as to Marin, a New York resident, is also at-issue.
   However, like here, Marin challenges the validity and relevancy/nexus of the Trader’s Café FOI. Thus, as to those
   issues, the rulings in the Marin Proceedings would ostensibly determine with finality these issues here.
Case 1:19-mc-20496-KMW Document 40 Entered on FLSD Docket 11/20/2019 Page 5 of 16
   Case No.: 1:19-mc-20496-KMW
   Page 5 of 16

   Application on the grounds that the Trader’s Café FOI is not valid, that there is no nexus to Marin,

   and that the SEC failed to set forth evidence supporting any claimed nexus. Id.

   12.    Like here, the Honorable Ursula Ungaro granted the SEC’s Application in the Marin

   Proceedings. See SEC v. Carla Marin, 19-cv-20493-UU (U. Ungaro) [D.E. 63].

   13.    Thereafter, Marin filed a Notice of Appeal and the Marin Proceedings are presently on

   appeal before the Eleventh Circuit Court of Appeals. See SEC v. Carla Marin, 19-cv-20493-UU

   (U. Ungaro) [D.E. 66].

   14.    As explained hereinafter, Respondent urges this Court to stay the enforcement of the

   subpoenas at-issue here as to MinTrade because the validity of the Trader’s Café FOI, as well as

   the sufficiency of the evidentiary showing put forth by the SEC in support of the claimed nexus,

   are directly at-issue and on appeal presently. Thus, Respondent urges this Court to delay the

   enforcement of the subpoenas at-issue here during the pendency of the appeal in the Marin

   Proceedings, to ensure consistency and unnecessary litigation that may be resolved on appeal.

                             MEMORANDUM OF LAW IN SUPPORT

          Respondent herein moves this Court to stay the enforcement of the Order. Respondent

   urges this Court to stay the enforcement of the subpoenas here pending the outcome of the appeal

   in the Marin Proceedings, insofar as that appeal will ultimately decide issues material to the

   outcome of this case as well.

          Specifically, Respondent’s opposition here are largely the same as those raised in the Marin

   Proceedings, and as such the outcome of that appeal will almost certainly be dispositive on any

   ruling here. In lieu of Respondent being forced to appeal this case, seeking a ruling on issues

   already on appeal in the Marin Proceedings, Respondent moves for this stay pursuant to Fed. R.
Case 1:19-mc-20496-KMW Document 40 Entered on FLSD Docket 11/20/2019 Page 6 of 16
   Case No.: 1:19-mc-20496-KMW
   Page 6 of 16

   Civ. P. 62(c),(d), and urges that judicial economy and consistency of rulings favor staying these

   proceedings in the pendency of the appeal in the Marin Proceedings.

                                       LEGAL AUTHORITIES

          i.         SEC’s Subpoena Authority

          As set forth in 15 U.S.C. § 78u(a)(1), the SEC “may, in its discretion, make such

   investigations as it deems necessary to determine whether any person has violated, is violating, or

   is about to violate [laws]” regulated by the SEC.

          However, the SEC’s subpoena authority within the context of these investigations depends

   on whether the investigation is formal (i.e. based upon a formal order). 17 C.F.R § 202.5(a) states

   that the SEC may open a “preliminary investigation” into alleged violations of provisions of law

   regulated by the SEC. However, during the course of said preliminary investigations, “no process

   is issued or testimony compelled.” Id. In its discretion, the SEC may instead elect to “make such

   formal investigations.” Id. In the case of “formal investigations,” the SEC is authorized “[to use]

   process as it deems necessary to determine whether any person has violated, is violating, or is

   about to violate [laws]” regulated by the SEC. Id.

          It is well-settled that the SEC may only issue subpoenas in the course of formal

   investigations. See e.g. United States v. Quattrone, 441 F.3d 153, 163 n.8 (2d Cir. 2006) (“The

   SEC conducts two types of investigations -- informal (or preliminary) and formal

   investigations.     It cannot issue process or take testimony during the informal stage of the

   investigation.     If, however, the investigation progresses, the SEC may issue a formal

   administrative order directing investigation, which may provide authority to issue process and

   compel testimony.”) (internal citations omitted).
Case 1:19-mc-20496-KMW Document 40 Entered on FLSD Docket 11/20/2019 Page 7 of 16
   Case No.: 1:19-mc-20496-KMW
   Page 7 of 16

          The SEC’s subpoenas at-issue will not be enforced “. . . unless the agency, at an evidentiary

   hearing, demonstrates that it has complied with the requirements of United States v. Powell, 379

   U.S. 48, 85 S.Ct. 248, 13 L.Ed.2d 112 (1964). These are that (1) the agency has a legitimate

   purpose for the investigation; (2) the inquiry is relevant to that purpose; (3) the agency does not

   possess the information sought; and (4) the agency has adhered to administrative steps required by

   law.” See Jerry T. O'Brien, Inc. v. S.E.C., 704 F.2d 1065, 1067 (9th Cir. 1983), rev'd, 467 U.S.

   735 (1984) rehearing denied 719 F.2d 300, certiorari granted 464 U.S. 1038, reversed on other

   grounds 467 U.S. 735.

          ii.      Standard for Issuance of a Stay

          A party seeking to stay proceedings pending an appeal generally must first show the

   following:

          (1)   A likelihood that the petitioner will prevail on the merits of the appeal;
          (2)   Irreparable injury to the petitioner unless the stay is granted;
          (3)   No substantial harm to other interested persons; and
          (4)   No harm to the public interest.

   See Pitcher v. Laird, 415 F.2d 743 (5th Cir. 1969); See also: Hilton v. Braunskill, 481 U. S.
   770, 776 (1987).


          Pursuant to Fed. R. Civ. P. 62, a party may move to stay the proceedings or enforcement

   of the trial court’s judgment. As it relates to monetary judgments, a party may obtain a stay by

   providing a bond “or other security” and the trial court may grant said stay if the trial court

   approves the bond or other security. See Fed. R. Civ. P. 62(b). Generally, as it relates to non-

   monetary judgments, however, Fed. R. Civ. P. 62(c) states that the proceedings are not stayed

   during an appeal, unless the trial court so orders.
Case 1:19-mc-20496-KMW Document 40 Entered on FLSD Docket 11/20/2019 Page 8 of 16
   Case No.: 1:19-mc-20496-KMW
   Page 8 of 16

          As it relates to injunctions, under Fed. R. Civ. P. 62(d), during the pendency of an appeal,

   the “[trial] court may suspend, modify . . . or grant the [issuance] of an injunction” and may do so

   “on terms for bond or other terms that secure the opposing party’s rights.”

                                              ARGUMENT

                  a. Likelihood of Success on the Merits

          First, Respondent must show that there is a likelihood of prevailing on the merits of the

   appeal. To demonstrate a likelihood of success, the Respondent need not “show a mathematical

   probability of success” but rather that they are pursuing challenging, serious legal questions that

   present a need for a “‘more deliberative investigation.’” See Jewish War Veterans of U.S., Inc. v.

   Gates, 522 F. Supp. 2d 73, 76 (D.D.C. 2007). Moreover, even if Respondent cannot establish a

   likelihood of success on appeal, where there is a strong showing on irreparable harm, a stay is

   appropriate if they “have made out a ‘substantial case on the merits.” See Ctr. For Int’l Envtl. Law

   v. Office of U.S. Trade Representative, 240 F. Supp. 2d 21, 22 (D.D.C. 2003). See also: Gonzalez

   ex rel. Gonzalez v. Reno, 00-11424-D, 2000 WL 381901, at *1 (11th Cir. Apr. 19, 2000) (noting

   that the decision as to whether to grant a stay pending appeal rests on a “balance of the equities”

   and that the movant satisfies the first prong by showing a “substantial case on the merits.”).

          Here, Respondent contends that it does have a likelihood of success on the merits.

   Respondent is entitled to challenge the SEC’s authority to subpoena the Respondent and has done

   so on various grounds.       See Reisman v. Caplin, 375 U.S. 440, 449 (1964) (holding an

   administrative subpoena can be challenged "on any appropriate ground.").

          As explained in Jerry T. O’Brien, Inc., the SEC must show “at an evidentiary hearing” that,

   inter alia, “(1) the agency has a legitimate purpose for the investigation; (2) the inquiry is relevant

   to that purpose; (3) the agency does not possess the information sought; and (4) the agency has
Case 1:19-mc-20496-KMW Document 40 Entered on FLSD Docket 11/20/2019 Page 9 of 16
   Case No.: 1:19-mc-20496-KMW
   Page 9 of 16

   adhered to administrative steps required by law.” See Jerry T. O'Brien, Inc. v. S.E.C., 704 F.2d

   1065, 1067 (9th Cir. 1983), rev'd, 467 U.S. 735 (1984) rehearing denied 719 F.2d 300, certiorari

   granted 464 U.S. 1038, reversed on other grounds 467 U.S. 735. Here, the notable deficiency in

   the SEC’s Application primarily lies in the second prong: that the inquiry (i.e. the subpoena) is

   relevant to that purpose (i.e. the Trader’s Café FOI).

            Here, the relevance, or nexus, between Respondent and Trader’s Café is non-existent. If

   any nexus did exist, the SEC has failed to set forth a scintilla of evidence supporting that claimed

   connection between Respondent and Trader’s Café. The SEC plainly has failed to meet the

   evidentiary burden set forth in Jerry T. O’Brien, that the Respondent is relevant to the Trader’s

   Café FOI, even under a summary proceeding.2                     This issue is already at-issue in the Marin

   Proceeding and the outcome there would largely be binding here.

            Moreover, Respondent has challenged the validity of the FOI on these facts, considering

   the fact that a five (5) year statute of limitations applies to the SEC for its enforcement actions.3

   Thus, it is illogical that the Trader’s Café FOI, dated November 25, 2013, can still be valid and a

   basis to conduct discovery, in light of the five (5) year statute of limitations applicable to any

   enforcement action the SEC can bring.               Again, this is an issue to be determined in the Marin

   Proceeding.




   2
     SEC v. Ross, 504 F.3d 1130, 1146 (9th Cir.2007) ("[Bustos] has not given any evidence that the proceeds of these
   commissions are located in the District of Oregon, or that he has attempted to establish control over out-of-district
   assets pursuant to § 754. Absent some evidence that he has obtained jurisdiction over these assets, these cases cannot
   justify his use of summary proceedings."); SEC v. American Capital Investments, Inc., et a1.,99 F.3d 1146, 1147 (9th
   Cir.1996) ("Shaw had the opportunity in his moving papers, the hearing, and post-hearing supplemental briefing to
   establish facts in his support, but he did not do so. Shaw has shown no prejudice from the procedures afforded. . .").
   3
     Gabelli v. SEC, 568 U.S. 422, 448 (2013) (Holding that a five (5) year statute of limitations applies for SEC to
   commence action for civil penalties for fraud, and begins to run when the fraud occurs, not when it is discovered);
   See also: Kokesh v. SEC, 137 S. Ct. 1635, 1639-40 (2017) (Holding a five (5) year statute of limitations applies to any
   action for the enforcement of a civil fine, penalty, forfeiture, pecuniary, disgorgement, or otherwise).
Case 1:19-mc-20496-KMW Document 40 Entered on FLSD Docket 11/20/2019 Page 10 of 16
   Case No.: 1:19-mc-20496-KMW
   Page 10 of 16

          In sum, Respondent has met its burden of showing “a substantial case on the merits”

   because the Respondent has set forth clear defects concerning the SEC’s authority to issue the

   underlying subpoenas. The Respondent is not required to show “a mathematical probability of

   success,” but rather need only show that Respondent is pursuing a challenging legal issue that

   merits a “more deliberative investigation.” See Jewish War Veterans of U.S., Inc., 522 F. Supp. 2d

   at 76 (D.D.C. 2007).

          Here, Respondent has met this showing and urges this Court to stay these proceedings,

   notably because these issues will be resolved in the pending appeal in the Marin Proceeding.

                  b. Irreparable Injury

          Second, Respondent must show that irreparable injury will occur if a stay is not entered.

   Irreparable injury has been found to exist where “the very rights [they] seek to protect will have

   been destroyed [if a stay is not entered].” See Council on Am. Islamic Relations v. Gaubatz, 667

   F. Supp. 2d 67, 76 (D.D.C. 2009). Irreparable harm is found to exist where the failure to grant a

   stay will ostensibly destroy the appellant’s right to secure appellate review. See Providence

   Journal Co. v. FBI, 595 F.2d 889, 890 (1st Cir. 1979) (“. . . the Constitution and laws entitle

   litigants to have their cases independently reviewed by an appellate tribunal. Meaningful review

   entails having the reviewing court take a fresh look at the decision of the trial court before it

   becomes irrevocable. Appellants' right of appeal here will become moot unless the stay is

   continued pending determination of the appeals.”). See also: Ctr. For Int’l Envtl. Law, 240 F. Supp.

   2d 21, 23 (D.D.C. 2003).

          Here, irreparable injury will befall the Respondent if a stay is not entered. At present, the

   Respondent’s objections to the subpoenas are ostensibly already on appeal, which favors granting

   a stay. Of course, if the stay is not granted, the Respondent is entitled to also appeal this Court’s
Case 1:19-mc-20496-KMW Document 40 Entered on FLSD Docket 11/20/2019 Page 11 of 16
   Case No.: 1:19-mc-20496-KMW
   Page 11 of 16

   Order as well, and if necessary will do so, but a stay is favored because the Marin Proceeding will

   obviate the need to do so. Accordingly, Respondent seeks to simply have these proceedings stayed,

   pending the outcome of the Marin Proceeding, so as to ensure consistent rulings and to limit the

   amount of litigation on the same essential issues. If the Court does not stay these proceedings, the

   end result would only be an additional appeal, addressing the same principal issues.

          Here, irreparable harm will befall Respondent if a stay is not granted. This is because, if a

   stay is not entered, and Respondent is forced to file a Notice of Appeal, then the Respondent will

   be left with no viable recourse but to risk penalties for non-compliance with this Court’s Order

   compelling subpoena compliance, so as to effectuate its appellate rights. Thus, if a stay is not

   entered, Respondent will risk ignoring this Court’s Order, in order to challenge this issue on appeal.

   Alternatively, if Respondent agrees to comply with the subpoena, the Respondent would thereby

   eradicate her appellate rights by rendering any appeal moot before it can even be litigated.

          Thus, because Respondent risks waiving its appellate rights if it does not comply with the

   subpoena, this is sufficient to meet the requirement of showing irreparable harm, as the risk of

   waiving appellate rights has categorically been held as sufficient grounds for irreparable harm.

   See Providence Journal Co. v. FBI, 595 F.2d 889 (1st Cir. 1979)).

          Notably, the facts before this Court are akin to those found in Neve, where a stay was

   entered under Fed. R. Civ. P. 62(d) in a case where a party (Neve) was compelled to comply with

   an administrative summons/subpoena. See United States v. Neve, 80 F.R.D. 461 (E.D. La. 1978).

   In that case, Neve appealed an order requiring him to comply with an IRS summons, and sought a

   stay pending appellate review. In Neve, the court concluded that orders on summons/subpoena

   enforcement proceedings are appealable orders and thus “it follows that with a stay order a witness

   would suffer no injury while testing the summons.” Id at 463. Therefore, the Neve court concluded
Case 1:19-mc-20496-KMW Document 40 Entered on FLSD Docket 11/20/2019 Page 12 of 16
   Case No.: 1:19-mc-20496-KMW
   Page 12 of 16

   “[that] the stay in this case comes within Fed. R. Civ. P. 62(d) and . . . the Motion to Stay Execution

   of Judgment will be granted upon the filing of a supersedeas bond in the amount of $250.00.” Id.

   Thus, like in Neve, this Court should find that these proceedings may be stayed pending appeal

   pursuant to Fed. R. Civ. P. 62(d).

           In short, Respondent simply seeks this Court to delay enforcing these matters until the

   Eleventh Circuit Court of Appeals makes a ruling on whether the Trader’s Café FOI is in fact valid

   for the purposes asserted here.

                  c. No Substantial Harm to Other Interested Persons or the Public if a Stay is
                     Entered Pending Appeal

           Finally, Respondent must show that no substantial harm to other interested persons or the

   public if a stay is entered. Here, Respondent asserts that the SEC (or the public generally) will not

   suffer any harm if a stay is entered.

           The movant must finally show that a stay will not substantially injure other interested

   parties and that the public interest favors granting a stay. However, courts generally balance these

   final factors in relation to the extent of the showing of likelihood of success on the merits and the

   showing of irreparable harm. See Ctr. For Int’l Envtl. Law v. Office of U.S. Trade Representative,

   240 F. Supp. 2d 21, 23 (D.D.C. 2003) (“The remaining two factors – potential harm to plaintiffs

   and other individuals or to the public interest if a stay is granted – argue against a stay but

   ultimately do not outweigh defendants’’ showing of a substantial case on the merits and irreparable

   harm. . .”).

           As it relates to the harm to other interested parties (i.e. the SEC), Respondent asserts that

   entrance of a stay will not substantially harm the SEC.

           The SEC will likely contend that a stay will harm their investigation because it would delay

   them from obtaining information and/or documents they seeks from the Respondent-Appellant.
Case 1:19-mc-20496-KMW Document 40 Entered on FLSD Docket 11/20/2019 Page 13 of 16
   Case No.: 1:19-mc-20496-KMW
   Page 13 of 16

   However, this purported investigation dates back to pre-2013 when the Trader’s Café FOI was

   issued and these proceedings were only initiated in 2019. [D.E. 1-3]. Thus, in Respondent’s

   respectful view, the SEC cannot plausibly claim that they will be substantially harmed by a delay

   via the entrance of a stay, insofar as their apparent investigation was already several years old

   before the SEC even initiated these proceedings.

          This is akin to the analysis applied in Reno, wherein the court there noted that the

   Immigration and Naturalization Services (“INS”) did not show how any “compelling” harm would

   occur by the entrance of an injunction prohibiting the deportation of the plaintiff pending an appeal,

   since the INS had not sought to deport the plaintiff in the three (3) months preceding. See Gonzalez

   ex rel. Gonzalez v. Reno, 00-11424-D, 2000 WL 381901, at *2 (11th Cir. Apr. 19, 2000) (“[W]e

   doubt that an injunction would harm the INS. . . The INS refused to consider Plaintiff's application

   for asylum more than three months ago. The INS, however, has not sought to remove Plaintiff in

   the meantime from the United States. The suggestion that an injunction pending appeal, prohibiting

   the removal of Plaintiff from the United States until Plaintiff's expedited appeal is decided on the

   merits, will harm the INS is not compelling.”).

          Here, the Respondent has set forth good faith opposition to the subpoenas and those bases

   are at-issue on appeal already. The SEC’s claimed harm, i.e. delay in their investigation, is de

   minimis in light of the context that their investigation has already been ongoing (apparently) for

   over six (6) years before they even initiated this action. In light of the balancing act this Court

   should endeavor, and Respondent’s showing on the first two prongs of this analysis, Respondent

   urges that the harm to the SEC (or the public) is inadequate to serve as a basis to deny this Motion.
Case 1:19-mc-20496-KMW Document 40 Entered on FLSD Docket 11/20/2019 Page 14 of 16
   Case No.: 1:19-mc-20496-KMW
   Page 14 of 16

                                           CONCLUSION

          In sum, Respondent urges this Court to enter a stay pursuant to Fed. R. Civ. P. 62(c),(d).

   This Court should stay these proceedings pending the outcome of the appeal in the Marin

   Proceedings, and in doing so, obviating the need for the Respondent here to file a Notice of Appeal

   to adjudicate its appellate rights. The Marin Proceedings are addressing substantially the same

   opposition arguments as raised here and thus simply waiting for the ruling in that case provides

   the most logical and streamlined result.   Denying this Motion will result only in an additional

   appeal in this case, addressing the same issues already on appeal in the Marin Proceedings.

   Respondent urges judicial economy favors granting a stay.

          In sum, Respondent has set forth a viable basis for a stay by showing that Respondent has

   a substantial case on the merits because it has raised clear defects within the SEC’s Application.

   The Respondent will suffer irreparable injury if a stay is not entered (i.e. insofar as Respondent

   would need to risk mooting its appeal or alternatively choosing not to comply with this Court’s

   Order pending the appeal). The relative injury to the SEC (or the public) is minimal and

   outweighed by Respondent’s showing on the first two (2) prongs. Respondent urges this Court to

   act upon its discretion under Fed. R. Civ. P. 62(c) to enter a stay. Alternatively, this Court can

   treat its Order as injunctive in nature and enter a stay pursuant to Fed. R. Civ. P. 62(d) and if

   necessary may require a commensurate bond.
Case 1:19-mc-20496-KMW Document 40 Entered on FLSD Docket 11/20/2019 Page 15 of 16
   Case No.: 1:19-mc-20496-KMW
   Page 15 of 16




   Dated:         November 20, 2019


                                               Respectfully submitted,
                                               By:__/s/ Lorne E. Berkeley________
                                                     Lorne E. Berkeley, Esq.
                                                     Florida Bar No.: 146099
                                                     Email:LBerkeley@drbdc-law.com
                                                     Alexander L. Wildman, Esq.
                                                     Florida Bar No. 116930
                                                     Email:Awildman@drbdc-law.com

                                                      Attorney for Respondent
                                                      4000 Ponce De Leon Blvd., Suite 800
                                                      Coral Gables, Florida 33146
                                                      Telephone No.: (305)-448-7988
                                                      Facsimile No.: (305) 448-7978




                                     CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on the 20th day of November, 2019, I electronically filed the

   above document using CM/ECF or directed service in the method set forth in the attached

   Service List either via transmission of Notices of Electronic Filing generated by CM/ECF or in

   some other authorized manner for those who are not authorized to receive electronically Notices

   of Electronic Filing.

                                                              /s/ Lorne E. Berkeley___________
                                                              Lorne E. Berkeley, Esq.
Case 1:19-mc-20496-KMW Document 40 Entered on FLSD Docket 11/20/2019 Page 16 of 16
   Case No.: 1:19-mc-20496-KMW
   Page 16 of 16




                                  SERVICE LIST

   Amie Riggle Berlin, Esq.
   Email: berlina@sec.gov
   Senior Trial Counsel
   Attorney for Plaintiff
   SECURITIES AND EXCHANGE COMMISSION
   801 Brickell Avenue, Suite 1800
   Miami, Florida 33131
   Telephone: (305) 982-6300
   Facsimile: (305) 536-4154
